Title: Notes on Wheat Shipments from Poplar Forest, [ca. 4 December 1812]
From: Jefferson, Thomas
To: 


          
            ca. 4 Dec. 1812 
            

      
         
            
            
            
            1812.
         
            
         
         b
         
         
         
            ℔
         
      
      
         Oct.
         2.
         
         38
         .
         52
         
            1. barrel fine flour for 5½ bush & ½ dollar extra for Superfine.
         
      
      
         
         5.
         
         41
         .
         04
         
      
      
         
         10.
         
         28
         .
         45
         
      
      
         
         12.
         
         29
         .
         36
         
      
      
         
         13.
         
         34
         .
         48
         
      
      
         
         14.
         
         34
         .
         49
         
      
      
         
         15.
         
         28
         –
         30
         
      
      
         
         16.
         
         29
         –
         12
         
      
      
         
         17.
         
         27
         –
         52
         
      
      
         
         18.
         
         34
         –
         15
         
      
      
         
         22.
         
         30
         –
         02
         
      
      
         
         28.
         
         30
         –
         45
         
      
      
         Nov.
         17.
         
         34
         –
         45
         
      
      
         
         19.
         
         38
         –
         00
         
      
      
         
         23.
         
         32
         .
         24
         
      
      
         
         24.
         
         35
         –
         00
         
      
      
         
         25.
         
         36
         –
         00
         
      
      
         
         26.
         
         38
         –
         46
         
      
      
         
         30.
         
         36
         –
         30
         
      
      
         Dec.
         1.
         
         33
         –
         36
         
      
      
         
         2.
         
         32
         –
         42
         
      
      
         
         3.
         
         32
         –
         42
         
      
      
         
         4.
         
         33
         –
         10
         
      
      
         
         
         
         772
         –
         
            5
         
      
      
      
         
         
         
         8
         –
         40
         
      
      
         
         
         
         780
         –
         45
         
         
      
      
         
         
         
         15
         .
         
         
            
            to mr Goodman.
            
         
      
      
         
         
         
         301
         .
         
         sowed
      
      
         
         
         
         1096
         
            
         
         45
         
      
   

          
          
            Notation by TJ on verso:
            1812. Oct. Nov. Dec.
            wheat delivered from Poplar Forest at the mills.
            being the whole crop of 1812. except the seed.
            

      
         
         
            b
         
      
      
         
         
            780.45
         
         
            = 140 
            141. Bar. F. flour
      
      
         +
         
            15.
         
      
      
         
         
            301.
         
      
      
         
         1096.45
         
      
      
         
         
         
            some used
            
            
            
         
      
   

          
        